DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT – Claim Identifiers
	The Examiner notes the claim identifiers for claims 13 and 14 should be “Withdrawn” not “Original”, since Applicant elected without traverse Group I the method claims in the response filed Aug. 24, 2020.  Claims 13 and 14 are drawn to a non-elected invention, specifically product claims in Group II of the original claims filed Oct. 9, 2018.
Claim Rejections - 35 USC § 112
	The rejection of claims 15-25 under 35 U.S.C. 112(b) or 112 (pre-AIA ), second paragraph is moot due to cancellation of claims 15-25 in the amendment filed June 8, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-12, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US2020/0055773A1 – hereinafter Fujiwara OR WO2018/199045A1).
Claims 1-4, 6, 8-9, 11-12, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (WO2018/199045A1).
For the rejections, the Examiner will reference US2020/0055773A1, which is in the same family as WO2018/199045A1).
Regarding claims 1-3, 6, and 30, Fujiwara ([0125], [0128]-[0129], [0134], Examples, and Table I) Fujiwara discloses chemically strengthening a glass, which provides for a glass-based article.  Fujiwara discloses immersing the glass (corresponding to a glass substrate) into a salt bath of molten salt heated to at least the melting point of the inorganic salt and discloses the glass is brought into contact with potassium nitrate and sodium nitrate and discloses it is preferable the inorganic salt contains at least one kind of salt selected from the group consisting of KNO2, NaNO2, K2CO3, Na2CO3, KHCO3, NaHCO3, KOH, and NaOH.  
Fujiwara (Table I) discloses examples 0.93wt% potassium nitrite or 0.56 wt% potassium nitrite, 55 wt% sodium nitrate and the remainder of the inorganic salt is potassium nitrate.  Therefore, based on the disclosure of Fujiwara, the method of Fujiwara provides for the step of immersing in a molten salt bath and the molten salt bath comprises a nitrate salt, such as KNO3 and NaNO3 (claimed in claim 3).  While the specific examples of Fujiwara disclose the nitrate is potassium nitrate, Fujiwara ([0128]) discloses at least one kind of salt selected from the group consisting of KNO2, NaNO2, etc. as a pH adjuster.  Therefore, based on the additional disclosure of Fujiwara that the potassium nitrite and the sodium nitrite are known pH adjusters, it would be obvious to a person having ordinary skill in the art, the potassium nitrite could be fully substituted by sodium nitrite or partially substituted with sodium nitrite in the Examples in Table I, since both perform the same function, specifically a pH adjuster, and both comprise nitrite. 
With the full substitution of sodium nitrite for potassium nitrite, it would be obvious to a person having ordinary skill in the art, this provides for strengthening in a molten salt bath where the molten 
With the partial substitution of sodium nitrite for potassium nitrite, it would be obvious to a person having ordinary skill in the art, this provides for strengthening in a molten salt bath where the molten salt bath prior to immersion of any glass based substrate comprises 0.93 wt% of nitrite including KNO2 (claimed in claim 2) and NaNO2 or 0.56 wt% of nitrite including KNO2 (claimed in claim 2) and NaNO2, 55 wt% sodium nitrate (claimed in claim 30), and the reaminder of the inorganic salt is potassium nitrate.  The nitrite concentration including KNO2 (claimed in claim 2) and NaNO2 is within Applicant’s claimed range of an amount greater than or equal to 0.01 wt% to less than or equal to 1.0 wt%, as claimed in claim 1, and the molten salt bath contains the nitrite salt in an amount of 0.1 wt% or more, as claimed in claim 6.
Regarding claim 4, as discussed in the obviousness rejection of claims 1 and 3 above, Fujiwara discloses preparing a molten salt bath and contacting a glass article with the molten salt bath, and it would be obvious the molten salt bath comprising sodium nitrite, sodium nitrate, and potassium nitrate.  Therefore, based on the disclosure of Fujiwara it would be obvious to a person having ordinary skill in the art, the preparing of the molten salt bath with sodium nitrite includes adding the nitrite salt to the molten salt.
Regarding claim 9, as discussed in the obviousness rejection of claim 1 above, Fujiwara discloses strengthening with an inorganic salt bath comprising potassium nitrate, sodium nitrate, and nitrites including sodium nitrite or sodium and potassium nitrite.  Fujiwara ([0019]) discloses the glass composition includes SiO2, Al2O3, Na2O and P2O5.  Therefore, without a source for magnesium or calcium 
Regarding claim 8, Regarding claim 8, Fujiwara fails to specifically state at least 99% of a surface of the glass based article is free of haze.  However, based on the presence of nitrite in the strengthening process of Fujiwara as discussed in the rejection of claim 1 above and no source of magnesium or calcium in the process, as discussed in the rejection of claim 9 above, it would be obvious to a person having ordinary skill in the art, the glass-based article in the modified method of Fujiwara provides for at least 99% of the surface of the glass-based article is free of haze.  This is evidenced by Applicant’s specification (PGPUB [0069]-[0070]), which states a nitrite containing bath produces a haze-free glass article and haze caused by magnesium and calcium.
Regarding claim 11, Fujiwara ([0019]) discloses the glass composition includes Na2O.  Therefore, it would be obvious to a person having ordinary skill in the art, the glass-based substrate comprises Na2O.
Regarding claim 12, Fujiwara ([0010]) discloses the surface compressive stress value may be 300 MPa or more and the upper limit is not particularly limited, but discloses a typical value of 1200 MPa or less.  Therefore, it would be obvious to a person having ordinary skill in the art, glass articles having a compressive stress of 1200 MPa or less will provide for glass based articles having a flexural strength greater than 500 MPa.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US2020/0055773A1 – hereinafter Fujiwara OR WO2018/199045A1) as applied to claims 1 and 4 above, and further in view of Giordano et al. (US 2014/0112983 – hereinafter Giordano), Paulsen (US 2020/0031682A1 – hereinafter Paulsen) and Bauer et al. (“High-Temperature Molten Salts for Solar .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (WO2018/199045A1) as applied to claims 1 and 4 above, and further in view of Giordano et al. (US 2014/0112983 – hereinafter Giordano), Paulsen (US 2020/0031682A1 – hereinafter Paulsen) and Bauer et al. (“High-Temperature Molten Salts for Solar Power Application”, Molten Salts Chemistry from Lab to Applications, Elsevier, 2013, pgs. 415-438 – hereinafter Bauer).
For the rejections, the Examiner will reference US2020/0055773A1, which is in the same family as WO2018/199045A1).
Regarding claim 5, as discussed in the obviousness rejection of claim 1 above, with the partial substitution of sodium nitrite for potassium nitrite, it would be obvious to a person having ordinary skill in the art, this provides for strengthening in a molten salt bath where the molten salt bath prior to immersion of any glass based substrate comprises 0.93 wt% of nitrite including KNO2 (claimed in claim 2) and NaNO2 or 0.56 wt% of nitrite including KNO2 (claimed in claim 2) and NaNO2, 55 wt% sodium nitrate (claimed in claim 30), and the reaminder of the inorganic salt is potassium nitrate.  The nitrite concentration including KNO2 (claimed in claim 2) and NaNO2 is within Applicant’s claimed range of an amount greater than or equal to 0.01 wt% to less than or equal to 1.0 wt%, as claimed in claim 1, and the molten salt bath contains the nitrite salt in an amount of 0.1 wt% or more, as claimed in claim 6.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Fujiwara a molten salt bath comprising a mixture of sodium nitrite, potassium nitrite, sodium nitrate, and potassium nitrate.  
Fujiwara fails to disclose the step of again a molten nitrate salt bath at a temperature of 300 degrees C or greater for a time of 6 hours or more to form an aged molten nitrate salt bath.  However, Giordano ([0061],[0084], and [0156]) discloses nitrite salts can be synthesized by thermal decomposition 3.  Further, Bauer (Figs. 20.3, 20.4, 20.5 and pgs. 421-424) discloses decomposition of NaNO3 at about 480 degrees C and  KNO3 at about 625 degrees C, and the temperature affects the decomposition rate of NO3- to NO2- and discloses the decomposition of various alkali nitrates and specifically discloses decomposition at sodium nitrate at a temperature less than 500 degrees C.  Additionally, Bauer (pg. 422 and Fig. 20.4) discloses KNO3-NaNO3/KNO2-NaNO2 alkali nitrates/nitrites decomposition and temperatures ranging from about 500 to 700 degrees C.  Bauer discloses decomposition ranging from days at a temperature of 300 degrees C and minutes at a temperature of 700 degrees C.  Therefore, based on the disclosure of Fujiwara, Paulsen, and Bauer, it would be obvious to a person having ordinary skill in the art, a KNO2/NaNO2/NaNO3/KNO3 bath based on the teachings of Fujiwara could be formed by decomposition of sodium nitrate at temperatures ranging from 500 to 700 degrees C to provide for sodium nitrite and potassium nitrite in the bath before immersing the glass-based substrate.  While Paulsen and Bauer fail to specifically disclose a time of greater than 6 hours, since it has been disclosed by Bauer there is a decomposition rate based on the temperature, it would be obvious to a person having ordinary skill in the art, the amount of time affects the amount of NO3- to NO2-, and therefore, it would be obvious to optimize the time, and it would be obvious to a person having ordinary skill in the art, through routine optimization a time of greater than 6 hours is required before immersing the glass-based substrate.  
Claims 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US2020/0055773A1 – hereinafter Fujiwara OR WO2018/199045A1) as applied to claim 1 above, and further in view of Allan et al. (US 2014/0345325A1 – hereinafter Allan).
Claims 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (WO2018/199045A1) as applied to claim 1 above, and further in view of Allan et al. (US 2014/0345325A1 – hereinafter Allan).

Regarding claim 10, Fujiwara fails to disclose a glass ceramic.  However, Allan ([0002], [0020], and [0027]) discloses glass articles including glass ceramics for ion exchange strengthening, and discloses ion exchange with molten salt bath including nitrates and nitrites.  Therefore, it would be obvious to a person having ordinary skill in the art, a glass ceramic could be substituted in the process of Fujiwara for chemical strengthening.
Regarding claim 28, Fujiwara fails to disclose a glass-based substrate comprises Li2O.  However, Allan ([0002], [0020], and [0027]) discloses glass articles for ion exchange strengthening and discloses ion exchange with molten salt bath including nitrates and nitrites.  Allan ([0045]-[0046]) also discloses ion exchangeable alkali aluminosilicate glasses comprising 0 mol% to 15 mol% Li2O.  Therefore, it would be obvious to a person having ordinary skill in the art, an ion exchange alkali aluminosilicate glass comprising Li2O could be substituted in the process of Fujiwara for chemical strengthening.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US2020/0055773A1 – hereinafter Fujiwara) as applied to claim 1 above, and further in view of Beall et al. (US 2016/0102010A1 – hereinafter Beall).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (WO2018/199045A1) as applied to claim 1 above, and further in view of Beall et al. (US 2016/0102010A1 – hereinafter Beall).
Regarding claim 29, Fujiwara fails to disclose a glass-based substrate comprises petalite.  However, Beall (abstract and [0188]) discloses glass and glass ceramic compositions having petalite that are chemically tempered and chemically tempering with sodium and potassium nitrate.  Therefore, it would be obvious to a person having ordinary skill in the art glass and glass ceramic compositions having petalite disclosed by Beall, could be substituted in the process of Fujiwara for chemical strengthening.
Double Patenting
Due to the amendment filed Jan. 8, 2021, there are double patenting rejections.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-4, 6, and 30 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/545,162 (reference application) in view of Fujiwara et al. (US2020/0055773A1 – hereinafter Fujiwara OR WO2018/199045A1).
For the rejections, the Examiner will reference US2020/0055773A1, which is in the same family as WO2018/199045A1).
Regarding claims 1, 3, 6, and 30, claim 15 of the reference application claims an ion exchange treatment of a glass ceramic substrate (corresponding to a glass substrate) in an ion exchange bath comprising 0.1 to 1 wt% of NaNO2, which overlaps the claimed NaNO2 in claims 1 and 6.  Claim 15/12 fails to claim a nitrate salt and the ion exchange treatment includes immersing the glass-based substrate.  However, Fujiwara ([0125], [0128]-[0129], [0134], Examples, and Table I) Fujiwara discloses chemically strengthening a glass.  Fujiwara discloses immersing the glass (corresponding to a glass substrate) into a salt bath of molten salt heated to at least the melting point of the inorganic salt and discloses the glass is brought into contact with potassium nitrate and sodium nitrate and discloses it is preferable the inorganic salt contains at least one kind of salt selected from the group consisting of KNO2, NaNO2, K2CO3, Na2CO3, KHCO3, NaHCO3, KOH, and NaOH.  
Fujiwara (Table I) discloses examples 0.93wt% potassium nitrite or 0.56 wt% potassium nitrite, 55 wt% sodium nitrate (claimed in claim 3) and the remainder of the inorganic salt is potassium nitrate.  Therefore, based on the additional disclosure of Fujiwara, it would be obvious to a person having ordinary skill in the art the method of claim 15/12, immersing the glass substrate and a molten salt bath 
Regarding claim 2, as discussed in the rejection of claim 1 above, Fujiwara discloses immersing the glass (corresponding to a glass substrate) into a salt bath of molten salt heated to at least the melting point of the inorganic salt and discloses the glass is brought into contact with potassium nitrate and sodium nitrate and discloses it is preferable the inorganic salt contains at least one kind of salt selected from the group consisting of KNO2 and/or NaNO2.  Therefore, based on the additional teachings of Fujiwara, it would be obvious to a person having ordinary skill in the art, the sodium nitrite could be partially substituted with potassium nitrite in the Examples in Table I, since both perform the same function, specifically a pH adjuster, and both comprise nitrite. 
Regarding claim 4, as discussed in the obviousness rejection of claims 1 and 3 above, claim 15 of the reference application claims sodium nitrite and Fujiwara discloses preparing a molten salt bath and contacting a glass article with the molten salt bath including sodium nitrite.  Therefore, based on claim 15 and the disclosure of Fujiwara it would be obvious to a person having ordinary skill in the art, the preparing of the molten salt bath with sodium nitrite includes adding the nitrite salt to the molten salt.
This is a provisional nonstatutory double patenting rejection.
Claims 1-4, 6, and 30 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/369,613 (reference application) in view of Fujiwara et al. (US2020/0055773A1 – hereinafter Fujiwara OR WO2018/199045A1).
For the rejections, the Examiner will reference US2020/0055773A1, which is in the same family as WO2018/199045A1).
Regarding claims 1, 3, 6, and 30, claim 18 of the reference application claims an ion exchange treatment of a glass ceramic substrate (corresponding to a glass substrate) in an ion exchange bath 2, which overlaps the claimed NaNO2 in claims 1 and 6.  Claim 18 fails to claim a nitrate salt and the ion exchange treatment includes immersing the glass-based substrate.  However, Fujiwara ([0125], [0128]-[0129], [0134], Examples, and Table I) Fujiwara discloses chemically strengthening a glass.  Fujiwara discloses immersing the glass (corresponding to a glass substrate) into a salt bath of molten salt heated to at least the melting point of the inorganic salt and discloses the glass is brought into contact with potassium nitrate and sodium nitrate and discloses it is preferable the inorganic salt contains at least one kind of salt selected from the group consisting of KNO2, NaNO2, K2CO3, Na2CO3, KHCO3, NaHCO3, KOH, and NaOH.  
Fujiwara (Table I) discloses examples 0.93wt% potassium nitrite or 0.56 wt% potassium nitrite, 55 wt% sodium nitrate (claimed in claim 3) and the remainder of the inorganic salt is potassium nitrate.  Therefore, based on the additional disclosure of Fujiwara, it would be obvious to a person having ordinary skill in the art the method of claim 18, immersing the glass substrate and a molten salt bath comprising a nitrate salt, such as sodium and potassium nitrate and prior to the immersion the bath comprises the nitrite salt and nitrite salt.  
Regarding claim 2, as discussed in the rejection of claim 1 above, Fujiwara discloses immersing the glass (corresponding to a glass substrate) into a salt bath of molten salt heated to at least the melting point of the inorganic salt and discloses the glass is brought into contact with potassium nitrate and sodium nitrate and discloses it is preferable the inorganic salt contains at least one kind of salt selected from the group consisting of KNO2 and/or NaNO2.  Therefore, based on the additional teachings of Fujiwara, it would be obvious to a person having ordinary skill in the art, the sodium nitrite could be partially substituted with potassium nitrite in the Examples in Table I, since both perform the same function, specifically a pH adjuster, and both comprise nitrite. 
Regarding claim 4, as discussed in the obviousness rejection of claims 1 and 3 above, claim 18 of the reference application claims sodium nitrite and Fujiwara discloses preparing a molten salt bath and 
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art of Feng and Aratani have been considered but are moot due to the new grounds of rejection necessitated by the amendment filed Jan. 8, 2021.
Applicant’s arguments with respect to claim(s) rejected over Fujiwara have been considered but are moot due to the new grounds of rejection necessitated by the amendment.  While Applicant argues Fujiwara does not disclose a salt bath to include NaNO2, based on the new grounds of rejection, the Examiner maintains, there is obviousness of a salt bath including NaNO2 with the Fujiwara reference, please see new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741